Citation Nr: 0634527	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-02 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied and final claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
and if so, whether service connection is warranted. 

2.  Entitlement to a total disability rating based on 
unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1968 to July 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.     


FINDINGS OF FACT

1.  The veteran did not file a timely substantive appeal on 
the RO's August 1998 denial of service connection for PTSD, 
of which he was notified in August 1998.

2.  Evidence submitted after August 1998, on the issue of 
service connection for PTSD, is not cumulative or redundant 
of prior evidence of record; bears directly and substantially 
on the specific matter under consideration; and is so 
significant that it must be considered to fairly decide the 
merits of the claim.

3.  The veteran does not have a PTSD diagnosis conforming to 
DSM-IV; he has diagnoses of other psychiatric disorders, to 
include anxiety disorder, depressive disorder, and adjustment 
reaction, associated with nonservice-related stressors.       

4.  Service-connected disabilities do not impede or preclude 
gainful employment consistent with the veteran's education 
and employment history.  


CONCLUSIONS OF LAW

1.  The August 1998 RO decision denying service connection 
for PTSD is final; new and material evidence has been 
received and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (1998), 38 C.F.R. 
§ 20.302 (2006).

2.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 
3.304(f), 4.125(a) (2006).

3.  The criteria for TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Service Connection for PTSD

An RO decision is final and not subject to revision on the 
same factual basis unless a notice of disagreement (NOD) is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.201, 20.302(a).  If a claim for 
service connection has been previously denied and is final, 
the claim can be reopened and reconsidered only with new and 
material evidence on that claim.  38 U.S.C.A. § 5108; Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New and material" evidence is existing evidence not 
previously submitted to agency decisionmakers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); 38 C.F.R. § 3.156 (1998). 

The veteran filed his initial claim for service connection 
for PTSD in June 1998.  The RO denied the claim in August 
1998 and notified the veteran of the decision and of his 
appeal rights in an August 14, 1998 letter.  He filed a 
timely NOD in July 1999.  38 C.F.R. § 20.201.  The RO mailed 
the veteran a Statement of the Case (SOC) on February 7, 
2000.  On April 25, 2000, the veteran filed a VA Form 9.    

A timely substantive appeal, typically a VA Form 9, is filed 
in writing within 60 days of the date of notice of the SOC, 
or within the remainder of the one-year period of the date of 
notice of the RO decision being appealed, whichever is later.  
The date of mailing of the SOC will be presumed to be the 
same as the date of the SOC.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  Here, substantive 
appeal was due within 60 days after the mailing of the SOC on 
February 7, 2000.  The veteran filed his VA Form 9 in late 
April 2000, after the 60-day period following mailing of the 
SOC.  There is no evidence of communication from him or his 
representative seeking an extension of time to perfect an 
appeal, received after the issuance of the SOC.  38 C.F.R. § 
20.303.

The RO advised the veteran by a June 2000 letter that a 
timely substantive appeal was not filed on the August 1998 
rating decision, and that he is entitled to appeal the 
decision as to timeliness.  The record does not contain 
communication from him indicating intent to appeal the issue 
of untimely appeal.  The RO construed the untimely April 2000 
VA Form 9 as an attempt to reopen the PTSD claim.

Based on the above, the August 1998 decision is the last 
final denial of service connection for PTSD.  New and 
material evidence must have been submitted thereafter to 
reopen it.  The Board has no jurisdiction to review the 
merits of the underlying claim unless it reopens the claim 
based on new and material evidence.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

One key basis for initial denial of service connection for 
PTSD was that the record did not reflect a "reliable" 
diagnosis of PTSD (see August 1998 rating decision).  A 
specific diagnosis of PTSD is an element of service 
connection.  38 C.F.R. § 3.304(f).  The record then contained 
only VA clinical records indicating that PTSD was ruled out, 
and diagnoses of depressive disorder and adjustment reaction.  
Additional clinical evidence, including private medical 
records reflecting a PTSD diagnosis, was added later.  The 
Board finds this evidence new and material for the purposes 
of reopening the claim, which is granted only to that extent.  
The reopened claim is adjudicated on its merits, below.

II.  Service Connection for PTSD - Reopened Claim

A PTSD service connection claim must present evidence of a 
PTSD diagnosis consistent with the American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV); a verified stressor; and 
competent medical evidence that the stressor is the cause of 
PTSD.  38 C.F.R. §§ 3.304(f), 4.125(a) (2006).  The 
regulations in 38 C.F.R. § 3.304(f) were revised during the 
appeal period, but the revisions concern PTSD claims based on 
allegations of personal assault in service, not contended 
here, and thus, they are not applicable.  See 67 Fed. Reg. 
10,332 (March 7, 2002).  

Here, the key issue is not the lack of a verified stressor 
because official service records show award of a Combat 
Infantryman Badge for service in the Republic of Vietnam; 
service connection also is in effect for muscle injury due to 
shell fragment wound injury.  If a veteran was awarded 
certain types of citations, e.g., Combat Infantryman Badge, 
Purple Heart Medal, or Bronze Star with "V" device for 
valor, then his allegation as to a PTSD stressor, alone, 
provided that it is consistent with the circumstances of his 
service, is deemed sufficient evidence of a stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

That said, the instant claim turns primarily on whether or 
not clinical evidence demonstrates manifestation of PTSD 
specifically, as opposed to some other acquired psychiatric 
disorder(s).  The claim must be denied because, as will be 
explained in more detail, the record indicates the latter.  
And, the clinical records indicate that the veteran has other 
psychiatric impairment associated with stressors not related 
to active duty.

First, with respect to the PTSD diagnosis, private clinical 
records, dated between 1999-2001, including those of Drs. 
Vargas, Velazquez-Munoz, and Vecchini, and records in the 
Social Security Administration (SSA) disability compensation 
benefits application package, do reflect a PTSD diagnosis.  

However, other clinical records approximately contemporaneous 
to the records reflecting a PTSD diagnosis, indicate that the 
veteran has a psychiatric disability, but not PTSD.  Most 
recent of such records is a September 2003 VA "PTSD" 
examination report which reflects a diagnosis of generalized 
anxiety disorder.  Prior records reflect diagnoses to include 
adjustment reaction with depressed mood (Axis I) and 
dependent and anti-social personality disorder (Axis II) 
(July 1998 VA examination report); and depressive disorder 
(1997 VA clinical records).         

In light of the veteran's receipt of the Combat Infantryman 
Badge, the Board has carefully considered what appear to be 
conflicting clinical evidence as to what psychiatric 
disorder(s) the veteran actually has and whether the symptoms 
and manifestations thereof more closely support one diagnosis 
versus another.  That inquiry entails a close reading of 
clinicians' rationale and bases for diagnoses given.  The 
clinical records reflecting a PTSD diagnosis, as do those 
that do not, memorialize history of in-service stressor 
reported by the veteran.  However, what erodes the probative 
value to be accorded to those that do reflect such diagnosis 
is that they do not, in the Board's opinion, explicitly and 
sufficiently address on what clinical basis a PTSD diagnosis 
is warranted, other than reiterating reported 
in-service stressors.  

In contrast, the July 1998 VA examination report reflects the 
following impression of a medical doctor:  

The veteran's records and this evaluation 
clearly demonstrate that the veteran purposely 
presents his history and claims as to relate his 
condition to a Vietnam combat incident.  It is 
also evident that the veteran's good performance 
at work has been responsible for his promotion, 
in terms of increasing of work hours.  It is 
clear that the veteran has no psychiatric 
history, symptoms or complaints prior to the 
family situation . . .  [referring to father's 
Alzheimer's disease and wife's lupus disease; 
relationship difficulties with his wife].  The 
veteran does not fulfill[] the diagnostic 
criteria for PTSD.  

The bases for the clinician's opinion that a PTSD diagnosis 
is not warranted is consistent with the clinical evidence of 
record.  The earliest clinical evidence of complaints of, and 
treatment for, any psychiatric problems is dated in the late 
1990s, near the time the veteran filed his original PTSD 
claim.  Even the clinical records that do reflect a PTSD 
diagnosis also reflect diagnosis of major depressive disorder 
and acknowledgement of symptoms like "anticipatory anxiety" 
concerning physical health problems (among other things, the 
veteran apparently has significant osteoarthritis, as 
evidenced in SSA clinical records) and financial problems.  
See Dr. Velazquez-Munoz's October 2001 report.  Also, the SSA 
benefits were based in part on affective disorders, not PTSD 
specifically, even though the private clinical records 
reflecting a PTSD diagnosis were part of the SSA records 
package.  Moreover, consistent with the VA examiner's 
observation that successful employment history tends not to 
support a contention that psychiatric impairment is in 
process (and not to an extent as might be alleged), the 
veteran himself reported in the course of his TDIU claim 
(addressed below) that he was gainfully employed until late 
1999, around which time he began receiving SSA benefits.               

Also material to the analysis is the most current clinical 
findings on the veteran's psychiatric impairment.  A VA 
examiner noted in his September 2003 report, which was issued 
based on an evaluation of the veteran and a review of his 
claims file, that the veteran was seen for the first time by 
a psychiatrist in 1997, and that there is no previous history 
of psychiatric treatment.  

The Board has noted that the examiner has deemed clinically 
significant lack of evidence of psychiatric treatment before 
the late 1990s to determine what diagnosis is appropriate.  
Here, the clinician who issued the 2003 report, and the 
clinician who examined the veteran some five years before 
then, both appear to have deemed that that was a material 
factor.  The private clinicians failed to address (or if they 
did, mentioned it, but did not rule it out or adequately 
explain) why a PTSD diagnosis, as opposed to, e.g., anxiety 
disorder, is nonetheless warranted when more recent stress-
inducing situations or factors that are not specific to 
stress associated with military service are presented.  The 
lack of such explanation is, in the Board's opinion, 
problematic particularly in light of a large gap in time 
between discharge and initial psychiatric treatment in the 
late 1990s, and where the records of such treatment (see VA 
outpatient treatment records) document reports of stress from 
personal and physical problems not related to active service.      

Also unfavorable to this claim is that, on examination in 
September 2003, the clinical findings did not include actual 
manifestations that are specifically associated with PTSD.  
The veteran did not report intrusive, persistent, distressing 
thoughts about Vietnam that interfere with conduct of daily 
activities.  The examiner also noted the lack of evidence of 
avoidant behaviors associated with Vietnam service.  He also 
stated that the veteran did not report feelings of intense 
fear, helplessness, or horror when discussing his Vietnam 
experience (witnessing dead bodies, but not deaths as they 
occurred; physical injury due to explosion in a garbage-
burning area).  The examiner specifically noted that he did 
not observe anxiety, distress, or depressed appearance while 
the veteran was describing his Vietnam experiences.  Nor did 
the veteran describe a traumatic combat experience (referring 
to personal, direct engagement in combat against the enemy).  
The examiner concluded that, without definite "signs and 
symptoms" specific to PTSD, the diagnosis is not warranted, 
and diagnosed the veteran with generalized anxiety disorder 
consistent with DSM-IV criteria.            

In sum, while the "stressor" element of a PTSD service 
connection claim is met by virtue of award of a Combat 
Infantryman Badge, the totality of the evidence does not 
adequately support a PTSD diagnosis with clinical evidence of 
a link between Vietnam service and such diagnosis.  The 
record indicates that the veteran has psychiatric problems, 
but that they are due to nonservice-related stressors.  
Therefore, the Board must conclude that the preponderance of 
the evidence disfavors the claim.  There is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  
    
III.  TDIU

Entitlement to TDIU requires evidence of impairment of mind 
or body sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340 (2006).  Total disability is shown where the 
schedular rating is less than total, and when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there are two or more such disabilities, as 
is the case here, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  If the schedular rating is less 
than 100 percent, employability must be determined without 
regard to the advancing age.  38 C.F.R. §§ 3.341(a), 4.19.  
Factors to be considered are level of education, employment 
history, and vocational attainment.  See Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

Service connection is in effect for (1) shell fragment wound, 
left hip and buttock with fracture of greater trochanter; 
large myositis ossifications with flexion contracture and 
limitation of adduction; injury to Muscle Group XI, rated 50 
percent; (2) shell fragment wound, left knee, with retained 
foreign body, Muscle Group XI, rated 10 percent; and (3) 
malaria, rated as noncompensable.  The combined rating is 60 
percent, effective May 24, 1972.  

As the 50 and 10 percent ratings for shell fragment wound 
injury residuals arise from a "single accident" or "common 
etiology"; affect the same body system (orthopedic); and 
affect a lower extremity, those ratings can be considered a 
single disability.  38 C.F.R. § 4.16(a).  While the veteran 
has a disability rated higher than 40 percent (whether both 
shell fragment wound injury residuals as combined, or the 
single shell fragment wound injury residuals rated at 50 
percent), he does not have a combined rating of 70 percent or 
more, needed for schedular TDIU.  

Nonetheless, VA policy is that all veterans unable to secure 
and follow a substantially gainful occupation due to service-
connected disabilities shall be rated totally disabled, and 
extraschedular TDIU may be awarded.  38 C.F.R. § 4.16(b).  
This case does not warrant such consideration.  

The veteran reportedly has a high school education, some 
vocational training in refrigeration, and was last gainfully 
employed in August 1999, as a maintenance person.  Prior work 
history includes construction and carpentry jobs through 
approximately the mid-1980s, a wagon driving until 1990, and 
employment in refrigeration for less than a year thereafter, 
at a VA medical facility.  The veteran began receiving SSA 
disability compensation benefits based on osteoarthritis and 
allied disorders, affective disorders, diabetes and 
associated peripheral neuropathy, and disorders of the muscle 
ligament and fascia.  

The Board has considered whether, and if so, to what extent, 
the service-connected Muscle Group XI injury residuals, in 
particular that rated as 50 percent disabling, is encompassed 
within the bases for SSA disability determination.  That is 
so because, while VA certainly is not bound by the SSA's 
determination of unemployability, that disability is the 
highest-rated disability, and could conceivably impair 
physical functioning necessary to follow and maintain the 
line of work consistent with the veteran's prior work 
history.  The SSA records package, to the extent the records 
therein address musculoskeletal disability, does not include 
clinical determination that the service-connected disability 
is the focus of the disability determination.  As for 
service-connected malaria, the record does not reflect active 
malaria residuals that could play a role in impaired 
functioning, including at the workplace.  No clinician has 
stated that any of the service-connected disabilities cause 
unemployability.    

In sum, the record does not demonstrate entitlement to 
schedular or extraschedular TDIU.  As the preponderance of 
the evidence is against the claim, the 
benefit-of-reasonable doubt rule is inapplicable.  38 C.F.R. 
§ 4.3.  

IV.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

VA sent the veteran a letter in October 2000, before issuing 
the rating decision on appeal, which explained the criteria 
governing service connection, including a diagnosis of PTSD 
and clinical evidence of nexus between in-service stressor 
and PTSD.  This letter was sent before enactment of the law 
that requires the above notice.  A June 2001 letter, sent 
before issuance of the rating decision denying the claims on 
appeal, explained the schedular requirement for entitlement 
to TDIU.  The veteran was told that, if he identifies the 
sources of pertinent evidence, then VA would assist him in 
obtaining records therefrom.  He was told that he ultimately 
is responsible for substantiating his claim.

The Board acknowledges that VA did not explicitly inform the 
veteran about his and VA's respective claim development 
responsibilities in the October 2000 letter concerning the 
PTSD claim (as it was not required to do so at that time), 
nor did it follow up with such notice later.  Nor did it 
explicitly advise him that he could submit any pertinent 
evidence he has ("fourth element").  As to the TDIU claim, 
the June 2001 letter did not explicitly discuss the 
extraschedular TDIU criteria, or advise him that he could 
send any pertinent evidence in his possession.    

Notwithstanding the above, the Board fails to find 
prejudicial error due to incomplete notice.  The July 2001 
rating decision and October 2003 SOC discussed the lack of 
evidence of a PTSD diagnosis linked to in-service stressor, 
and addressed the extraschedular TDIU requirement as it 
explicitly stated that the record does not demonstrate 
unemployability due to service-connected disabilities.  The 
SOC cited 38 C.F.R. § 3.159, from which the "fourth 
element" is derived.

VA has obtained the veteran's SSA records package.  The 
veteran himself wrote in August 2002, after the RO explicitly 
advised him in the July 2001 rating decision that a PTSD 
diagnosis is not shown and that clinical evidence does not 
demonstrate unemployability due to service-connected 
disabilities, and after the SSA records were obtained, that 
all pertinent medical evidence is in the form of VA clinical 
records.  VA has obtained them.  Under the circumstances, the 
Board is of that deferral of a decision on the merits of the 
claim would not yield additional evidence that would 
materially affect the decision, but rather, would result in 
delayed adjudication.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  The veteran was represented in this appeal, 
and neither he nor his representative has argued, even after 
the issuance of the SOC, that there exist pertinent records 
that are missing and which the veteran desires VA to review 
before adjudicating the claim.  
  
Further, here, lack of notice about how VA evaluates degree 
of disability or what criteria govern the assignment of 
effective dates for service connection or for degree of 
service-connected disability cannot be prejudicial as the 
TDIU and PTSD claims are denied.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the AOJ, the Board must consider whether prejudice occurred); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA clinical evidence, including VA 
examination findings appropriate to this claim, private 
medical records, SSA records, and the veteran's written 
statements.  The veteran has not identified sources of 
pertinent, existing evidence that is missing and which he 
desires VA to consider.  Based on the foregoing, the Board 
concludes that VA's duty to assist was met, and it is not 
precluded from adjudicating this decision on the record.


ORDER

Service connection for PTSD is denied.

TDIU is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


